                   EXHIBIT A




Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 1 of 23 PageID #: 6
                                                    State of QfaottMee
                          IN the Chancery Court for Hamilton county
    LAURA MEALEY,
             PLAINTIFF,
    VS.
                                                                               DOCKET NO.
   ALDI, INC. and ALDI, INC. (TENNESSEE),
            DEFENDANTS.


                                                      SUMMONS
   TO DEFENDANT:              Service Via Certified Mail:
                              Aldi, Inc.

                                                        CT c#rpora"°"
                             Knoxville, TN 37919-5546

   y?u. Your Answer to                                 to a C“mplaint herewith served upon
  thirty (30) days after service of this Su^mon l c^ fUpon plamtifFs ’“'"W        or before
  serv.ee. Your Answer must be filed .HTomCF^TtS T" y°U> eXcIusive of                    of
  Avenue Room 300 Courthouse. Chattanooga, TmessJytM^Yr!'^ 7® MaSTER' 625 Ge°rS»
  of your Answer upon the plaintiffs attorney or    nhtZ          required «° serve a copy
  SO. judgment by default will be taken agaij'y0u fo/fi,e£££“

 ISSUED & TESTED this                  day of
                                                                  __ _________ ,20 ^b>.
                                                      ROBIN L5    ILLER, CLERK AND MASTER
                                                      By:
                                                                D£HJ i V CU(^iND MASTER




Attorneys for Plaintiff:
                                                                 ^sssrrss*                             provides a

                                                                judgment sh0Uld be entered   2                If a
                                                                                                 y0u^ th ‘s action
Donna J. Mikel, BPR#020777
Mikel & Hamill PLLC
                                                                MKawKs-i-S
620 Lindsay St., Suite 200                                      KKSTKystSSt;
Chattanooga, TN 37402                                           before th,         h°Wever unless * is filed
                                                                effective^Jtn8mCnt C°mes final’ il will not be
(423) 541-5400
                                                                Prior to the fig JSV CeSiTT ^
                                                                                                           are


             " A TRUE COPY
                                                                SSSSs-si;
       ROBIN L MILLER, Clerk & Master
     Chancery Court, Hamilton County. Tennessee                                                      would have
                  ay.o   ^P-^-          20’2L«ca.
                                                                                                            may
     By:                                 DC&M
           Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 2 of 23 PageID #: 7
                                              SUMMONS RETURN


I received this summons on                      I certify and return that on                                          ,1
                                (Date)                                                    (Date)
 □ served this summons and a complaint on defendant,
                                                                    (Printed Name of Defendant)
 in the following manner:




□ failed to serve this summons within thirty (30) days after its issuance because:




                     Process Server Name (Printed)               Process Server Signature


                                                     Address




                                                     V.




                                                                                       I                 1   4
                                                                                       <. ! > ..
                                                                        ’   ,.u   '■           ,'v.; .

 [Form 114, Rev 2019.01.03]                                                                •                     ^'

         Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 3 of 23 PageID #: 8
                IN THE CHANCERY COURT OF HAMILTON COUNTY, TENNESSEE
  LAURA MEALEY,                                  )
                                                 )      NO. ~Z-<3 —
            Plaintiff,                           )
                                                 )      JURY DEMANDED
 vs.                                             )
                                                 )
 ALDI, INC. and                                  )
 ALDI, INC. (TENNESSEE),                         )
                                                 )
            Defendants.                          )



                                             COMPLAINT
         Comes Plaintiff and sues Defendants Aldi, Inc. and Aldi, Inc. (Tennessee) (collectively

 referred to herein as “Defendants” or “Aldi”) for damages up to $2,000,000' for retaliatory

 discharge and violations of the Tennessee Disability Act. Plaintiff would show unto the Court as

 follows:

                                         I. JURISDICTION
         1.        Jurisdiction of this Court is invoked pursuant to Tenn. Code Ann. §16-10-101, §8-
50-103, and §4-21-311.

                                  II. NATURE OF PROCEEDING
        2.         This action is brought by Plaintiff to secure redress for common-law retaliatory

discharge, violations of the Tennessee Disability Act, and, once ripe, violations of related federal

law. This action seeks injunctive relief, compensatory damages, back pay, front pay, punitive

damages, damages for humiliation and embarrassment, court costs, and all other relief to which

Plaintiff may be entitled.




                                                                                     are reserved for




       Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 4 of 23 PageID #: 9
                                        III. THE PARTIES
         3.      Plaintiff is a resident of Hamilton County, Tennessee.

         4.      Defendant Aldi, Inc. is a Tennessee corporation conducting business, among other

 places, in Hamilton County, Tennessee. Defendant’s operations are sufficient to qualify it as an

 “employer” under the Tennessee Disability Act and all related laws.

         5.     Defendant Aldi, Inc. (Tennessee) is a Tennessee corporation conducting business,

 among other places, in Hamilton County, Tennessee. Defendant’s operations are sufficient to

 qualify it as an “employer” under the Tennessee Disability Act and all related laws.
        6.      The acts complained of herein took place in Hamilton County, Tennessee.

                          IV. FACTUAL BASES OF PLAINTIFF’S CLAIM

        7.      Plaintiff was employed by Defendants as a store associate at Defendants’ grocery

 store in Ooltewah, Tennessee from August 14,2018, until her termination on September 20,2019.
        8.      On or about July 21, 2019, Plaintiff sustained a workplace injury, which was
immediately reported to management.

        9.      The injury Plaintiff experienced was to her hands. While working, they started to

bum and tingle and then became numb. The sensation then moved up into Plaintiffs arm and she

could not grasp an item. Her fingers also swelled and the muscle tendons in her thumbs began

throbbing. Plaintiff believed this occurred because she was constantly using the cash register

without being rotated off or taking required and requested breaks. She began having tingling and

pain in her hands for several months before this more acute incident when she was working the

register for long periods without breaks.




                                                2

     Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 5 of 23 PageID #: 10
         10.     Plaintiff asked if she could fill out a report concerning her workplace injury and

 Aldi did not have appropriate forms available. Rather, one of Plaintiff s supervisor asked her to

 dig through the office to try and find one and then another supervisor later criticized her, saying

 she used the wrong form. Just filling out the forms turned out to be a big debacle because Aldi did

 not have a clear policy/plan regarding reporting of comp injuries.

         11.    Plaintiff sought medical treatment on July 25, 2019 for her injury and was

 diagnosed by a nurse practitioner as having carpal tunnel syndrome relating to the repetitive work

 Plaintiff performed on the cash register without receiving regular work breaks. This medical

 provider placed minor restrictions on Plaintiff, including that she be rotated off the register every

 4 hours to get a break from the repetitive motion.

        12.     Defendants’ management made several disparaging comments about Plaintiffs

workplace accident and her related restrictions.

        13.     Defendants’ management likewise refused to follow Plaintiffs restrictions at times

and demonstrated a negative attitude about her restrictions.

        14.     Plaintiffs claim was initially denied on August 12, 2019 by Defendants’ insurer,

Travelers. At that time, Defendants’ manager, Mark Betz, told Plaintiff, “I want you to get those

restrictions removed” and said he did not care how she did it.

        15.    Prior to her workplace accident, Plaintiff enjoyed a positive rapport with Ms. Betz

and frequently volunteered to take on extra shifts and work.

        16.    Following her workplace accident, the behavior of Plaintiffs supervisors

noticeably cooled toward her and she was subjected to heightened scrutiny.




                                                 3

     Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 6 of 23 PageID #: 11
           17.   Plaintiff attempted to appeal the worker’s compensation denial. When Travelers

 would not return her calls, Plaintiff had to involve a state worker’s compensation ombudsman to

 assist her in ensuring that the claim was appealed.

           18.   During that process, Plaintiff had to engage in numerous attempts to contact

 Travelers. She was finally able to reach Travelers on August 28, 2019 and was late to work as a

 result.

           19.   Two days later, Plaintiff was called into a meeting with the District Manager,

 Chelsea Kephart, and Mr. Betz. In the meeting, which was documented in writing by Defendants,

 Plaintiff was chastised for her conversation and appeal with Travelers and Ms. Kephart actually

 demanded to inspect Plaintiffs personal cell phone and call log. In the meeting, when pressed,

Plaintiff indicated that she was appealing her worker’s compensation determination and that she

had contacted an attorney and also involved an ombudsman! Ms. Kephart got very ugly towards

Plaintiff and accused Plaintiff of being unprofessional to the Traveler’s insurance agent (off work

premises and while off the clock). Ms. Kephart said that Plaintiff was a burden to the team and

told her that she should consider going out on disability or FMLA since she could not get her

restrictions removed. That transitioned into a conversation about required work breaks and

Plaintiff indicated that if Defendants would follow the law and its own policy concerning regular

workplace breaks and rotate her off the register as per its rotation policy that applied to everyone

else, she could work with her current restrictions. Plaintiff asked if her job was being threatened.

In response, Ms. Kephart told Plaintiff that it was an at-will employment state and Plaintiff could

be fired without cause. Plaintiff responded saying that she felt she was being retaliated against for

engaging in protected activity and felt like she was being treated negatively compared to other

employees.



                                                 4

     Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 7 of 23 PageID #: 12
          20.     Shortly thereafter, Plaintiff’s hours were reduced.

         21.     Upon information and belief, Ms. Kephart had a pattern and practice of retaliating

  against employees who engage in protected activity, especially as it related to health. For example,

  she previously told all employees that if any use the human resources hotline, they would be
 terminated.

         22.     On September 14, 2019, Plaintiff became ill with a stomach bug.                  She
 communicated that to Mr. Betz in the customary way and followed all practices that had been in
 the place in the past concerning absenteeism.

         23.     On her next scheduled workday, September 16, 2019, Plaintiff returned to work

 and Mr. Betz asked her if she had a doctor’s note concerning her stomach bug, saying, “did you

 pay the $159 and go to the urgent care to get a doctor’s excuse?” In the past, Plaintiff had never

 been required to furnish a doctor’s note for a one-day absence and Mr. Betz never told her on

 September 14,2019 that this absence was any different.

        24.     Plaintiff worked the remainder of that week and then when Plaintiff reported to

work on September 20,2019, she was not assigned a register or radio and Ms. Kephart was at the

store. She was then called in to a meeting. Plaintiff asked if they were meeting to discuss her

absence on September 16,2019 and Ms. Kephart immediately handed her termination paperwork.

The paperwork said that Plaintiff was being terminated for being “unable to create a positive work

environment.”

        25.     Defendants’ termination reason is false and, in any event, did not motivate the
termination.

       26.      Following her termination, Plaintiff s hands were further tested and the following

conclusions were given to her: she had diffuse arthritic changes in both hands, arthritis of the CMC



                                                 5

     Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 8 of 23 PageID #: 13
 joint, and osteoarthritis and may be manifesting symptoms of carpal tunnel syndrome. Plaintiff
 was unable to get a complete diagnosis because she had no money to see a physician, especially

 after her claim was denied and after her termination.

         27.    Plaintiff has also participated in physical therapy relating to her hands, which have

 grown weaker over time and which have continued to exhibit issues.

         28.    Plaintiff s physical impairment significantly interferes with or substantially limits

 her major life activities, including her ability to use her hands and perform manual tasks, and her
 musculoskeletal system.

        29.     As a result of Defendants’ actions as described herein, Plaintiff suffered damages.

                                    V. CAUSES OF ACTION
        Common-Law Retaliatory Discharge

        30.     By requesting Defendants to provide medical care for her workplace injury and by

filing a claim for worker’s compensation benefits, Plaintiff exercised her rights under the

Tennessee Workers’ Compensation Act.

        31.    Plaintiff s attempt to exercise her workers’ compensation rights was a substantial

motivating factor in Defendants’ decision to terminate her employment.

        32.    In terminating Plaintiff for exercising her workers’ compensation rights,

Defendants are guilty of common-law retaliatoiy discharge, and its actions are in clear violation

of important Tennessee public policy.

       Tennessee Disability Act—Alternative Claim

       33.     The following claim is an alternative pleading due to the current state of the law.

       34.     Plaintiff had a disability, had a record of a disability, or was regarded as having a
disability by Defendants.



                                                6

     Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 9 of 23 PageID #: 14
          35.     Plaintiff was qualified to perform her position.

          36.     To the extent that Plaintiff had a disability (or record thereof), she was

 discriminated against on account of her condition.

         37.     To the extent that Plaintiff did not have a disability, she was regarded as having a

 disability and was discriminated against as a result.

         38.     Defendants also employed an unlawful qualified standard. They did not want to

 have employees with any medical restrictions and demanded that Plaintiff get the same removed.

 They then discriminated against and retaliated against her as a result. The standard they employed

 is also a 100% healed standard that is per se unlawful under the Tennessee Disability Act and

 related law2 and also tends to have the effect of screening out individuals with disabilities.

         39.     Plaintiff complained of the discrimination and disparate treatment she received and
 was retaliated against as a result.

         40.     Defendants’ actions violated the Tennessee Disability Act, Tenn. Code Ann. § 8-
 50-103, et al., and all related laws.

                                            VL DAMAGES

        41.     Plaintiff has suffered damages as a result and asks for all damages allowed by law.

                                    VII. PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully prays:

        a.      That proper process be issued and served upon Defendant, and that Defendant be

required to answer within the time prescribed by law;




I/’™1?.-15 Simultfneously fi,inS a char8e of discrimination with the EEOC and, once she has exhaustive
                                         u"<te ,aws that p^ol,lbi, un'awfci qi“i“ta,don    «■ ««■<»

                                                    7

    Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 10 of 23 PageID #: 15
•   » •   i




                         b.    That the Court issue an injunction requiring Defendants to re-employ Plaintiff at her

              former position or at an equivalent job with all employment rights and benefits to which she would

              have been entitled but for her discharge, and without harassment or illegal conditions imposed on her

              job, or, in the alternative, front pay and benefits in lieu of reinstatement;

                        c.    That Plaintiff be awarded judgment for damages for lost wages and the value of all

              employment benefits, including insurance, which she has lost from the date of Defendants’ unlawful
              action;

                        d.    That Plaintiff be awarded additional compensatory damages, including damages for
              humiliation and embarrassment;

                        e.    That Plaintiff be awarded punitive damages;

                        f.    That Plaintiff be awarded attorney’s fees as permitted by law;

                        g.    That Plaintiff be awarded all other damages which the Court deems proper or that
              are allowed by law; and

                        h.    That this case be tried to a jury.



                                                              Respectfully submitted,

                                                              MIKEL & HAMILL, PLLC


                                                              By:
                                                                       Donna J. Mikel,           0777
                                                                       Attorney foKElaintiff
                                                                       620 Lindsay Street, Suite 200
                                                                       Chattanooga, TN 37403
                                                                       Phone - (423) 541-5400
                                                                       Fax-(423) 541-5401
                                                                       Email-dmikel@mhemploymentlaw.com




                                                                   8

                 Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 11 of 23 PageID #: 16
            IN THE CHANCERY COURT OF HAMILTON COUNTY, TENNESSEE
LAURA MEALEY,                                    )
                                                 )      NO.
        Plaintiff,                               )
                                                )      JURY DEMANDED
vs.                                             )
                                                )
ALDI, INC. and                                  )
ALDI, INC. (TENNESSEE),                         )
                                                )
        Defendants.                             )

                                            COST BOND

        The undersigned acknowledges and hereby binds the undersigned for the payment of all costs

in this court which may at any time be adjudged against the plaintiff in the event said plaintiff shall

not pay the same if so ordered by this court.

        Witness my hand this                                        , 2020.



                                                Respectfully submitted,

                                                MIKEL & HAMILL, PLL<


                                                By:
                                                       —JW.r.r
                                                       0bnna J. MifcSlJkP
                                                      Attorney for Plaintiff
                                                      620 Lindsay Street, Suite 200
                                                      Chattanooga, TN 37403
                                                      Phone - (423) 541-5400
                                                      Fax-(423) 541-5401
                                                      Email-dmikel@mhemploymentlaw.com




   Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 12 of 23 PageID #: 17
                                                                                     RECEIVkti
                                                                                     Werkl i/iom
         IN THE CHANCERY COURT OF HAMILTON COUNTY, TENNESSEE
LAURA MEALEY,                                      )
                                                   )
        Plaintiff,                                 )
                                                   )      NO. 20-0074
V.                                                 )
                                                   )      JURY DEMAND
AUDI, INC. and                                     )
AUDI, INC. (TENNESSEE),                            )      PART 2
                                                   )
        Defendants.                                )

                      AGREED ORDER CONCERNING DEFENDANTS’
                           FIRST RESPONSIVE PLEADING

        Come now the parties hereto, by their respective counsel of record, to inform the Court of

the following agreement regarding Defendants’ first responsive pleading.

        The Complaint in this matter was filed with this Court on or about January 24, 2020 and

was served on Defendants on January 29, 2020. Plaintiff has filed a Charge of Discrimination

with the federal Equal Employment Opportunity Commission (EEOC) and is planning to amend

the Complaint upon receiving a Right to Sue Notice from the EEOC to add federal law claims.

The parties have agreed that Defendants may wait to file their first responsive pleading in this

matter until after Plaintiff has filed and served the Amended Complaint. Defendants’ deadline to

file such pleading will be subject to the applicable Rules of Civil Procedure.

        Plaintiffs counsel has agreed to promptly send the EEOC a copy of the Complaint and to

request the EEOC to issue a Right to Sue Notice based upon this pending litigation and to waive

its 180-day investigation policy, provided that such requests will not prejudice Plaintiff.

Defendants have agreed not to use against Plaintiff in any manner the fact that she has requested

her right-to-sue without permitting her Charge to pend for 180 days. The parties also have agreed

that if the EEOC does not issue the Right to Sue Notice within 30 days of Plaintiff s request for

same or if the EEOC refuses to waive its 180-day investigation policy. Plaintiff may proceed
                                          20 FEB 28 PH h
                                                       ^Vii -'n
     Case 1:20-cv-00131 Document HAMlLTOr;
                                 1-1 Filed Ia) 05/27/20 Page 13 of 23 PageID #: 18
                                           I   A
with serving written discovery upon Defendants through their counsel of record as indicated

below. Defendants do not waive any objections to such discovery that otherwise would be

available to them under state or federal law.

        It is so ORDERED this                                   , 2020.


                                                                        r   4

                                          The Honor;    Jeffr^ M. Atherton, Chancellor


APPROVED FOR ENTRY:

MIKEL & HAMILL PLLC

Bv:     ^                                        I ?                            "■/
                                                          C2«=*'v~
        Donna J. Mikel, BPR No. 020777

620 Lindsay Street, Suite 200
Chattanooga, TN 37403
Telephone: (423) 541-5400
Facsimile: (423) 541-5401

Attorneys for PlaintiffLaura Mealey

-and-

MILLER & MARTIN PLLC

By:
        Stacie L. Caraway, BPR No. 017287                       OnUhls
                                                                20         I certify that a
Suite 1200, Volunteer Building                                  mailed to the parties or their counsel.
832 Georgia Avenue                                                  ROBIN L. MILLER, CLERK & MASTER
Chattanooga, TN 37402
Telephone: (423) 756-6600                                                                         2±i     DC&M

Facsimile: (423) 785-8480

Attorneys for Defendants Aldi, Inc. andAldi, Inc. (Tennessee)




   Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 14 of 23 PageID #: 19
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 15 of 23 PageID #: 20
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 16 of 23 PageID #: 21
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 17 of 23 PageID #: 22
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 18 of 23 PageID #: 23
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 19 of 23 PageID #: 24
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 20 of 23 PageID #: 25
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 21 of 23 PageID #: 26
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 22 of 23 PageID #: 27
Case 1:20-cv-00131 Document 1-1 Filed 05/27/20 Page 23 of 23 PageID #: 28
